DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 9, 15 are objected to because of the following informalities: 
	There are many “and” words in the claims 
Claim 9, line 9, and line 12, the word “and” should be deleted.
Claim 9, line 9, and line 12, the word “and” should be deleted.
Claim 15, Line 16, line 19, line 21, the word “and” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by White et al (USPN 2016/0196997).
Regarding claim 1, White discloses a method for operating a chucking station (figure 1E), the method comprising: 
generating a vacuum between a carrier (402) and a chuck of the chucking station (166) (e.g. see figure 1e, 5a, par. 0064, 0096);
 generating a vacuum between a substrate (206) and the chuck (151), wherein generating the vacuum between the substrate and the chuck causes the substrate to be urged against a surface of the carrier (e.g. see par. 0096); and
applying a chucking voltage to a first electrode  (408) relative to a second electrode (410) of the carrier to electrostatically chuck the substrate to the carrier, wherein the chucking voltage is a positive voltage pulse having a first magnitude (e.g. see par. 0077).
Regarding claim 2, White discloses positioning the carrier (402) on the chuck (404) and positioning the substrate (206) on the carrier (402); and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over White et al in view of Minami et al (USPN 2013/0129462).
	Regarding claims 3, 4, White discloses all limitations of claim 1 as discussed above, but does not explicitly disclose de-chucking voltage as claimed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a method of White to incorporate a de-chucking voltage as disclosed by Minami in order to quickly transfer a wafer without losing positional accuracy.
4.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over White et al in view of Minami et al (USPN 2013/0129462), and further in view of Ito et al (USPN 2007/0247780).
Regarding claim 7, White and Minmi disclose delivering a gas into a space between the substrate and the chuck (by a gas source 244), but do not disclose detecting pressure as claimed.
Ito discloses a wafer processing system comprises detecting a change in pressure of a space (see par. 0060, figures 9-10).

Regarding claim 8, White discloses removing the substrate from the surface of the carrier (see par. 0103).
Allowable Subject Matter
5.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 9-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
 A chucking station comprising: a chuck comprising:
a plurality of second vacuum ports configured to interface with a surface of a carrier when the carrier is positioned on the surface of the chuck;

a second electrical pin configured to be in electrical communication with a second electrode of the carrier when the carrier is positioned on the surface of the chuck; and
a power supply configured to apply a chucking voltage and a de-chucking voltage to the first and second electrical pins; and
one or more pumping elements coupled to the first and second pluralities of vacuum ports and configured to generate a vacuum between the substrate and the chuck and a vacuum between the carrier and the chuck as recited in claim 9.
A processing system for processing a substrate, the processing system comprising:
a chucking station comprising: a chuck comprising:
a plurality of second vacuum ports configured to interface with a surface of a carrier when the carrier is positioned on the surface of the chuck;
a first electrical pin configured to be in electrical communication with a first electrode of the carrier when the carrier is positioned on the surface of the chuck; and

a power supply configured to apply a chucking voltage and a de-chucking voltage to the first and second electrical pins; and
one or more pumping elements coupled to the first and second pluralities of vacuum ports and configured to generate a vacuum between the substrate and the chuck and a vacuum between the carrier and the chuck as recited in claim 15.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836